Dismissed and Memorandum Opinion filed December 22, 2005








Dismissed and Memorandum Opinion filed December 22,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01135-CR
NO.
14-05-01136-CR
____________
 
REGINALD
LASALLE SMITH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause Nos. 1037762
& 1037847
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two charges of forgery of a
commercial instrument.  In accordance
with the terms of the plea bargain agreements with the State, the trial court
sentenced appellant on October 21, 2005, to confinement for one year in the
State Jail Division of the Texas Department of Criminal Justice in each case,
with the sentences to be served concurrently. 
Appellant filed a pro se notices of appeal from both judgments.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and that the
defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  The certifications are supported by the
records.  See Dears v. State, 154
S.W.3d 610, 614‑15 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.  
Do Not Publish C Tex. R. App.
P. 47.2(b).